Citation Nr: 0300026	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  95-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the veteran's actions resulting in the 
shooting death of another serviceman constituted willful 
misconduct.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had honorable service in the United States 
Army from November 1960 to December 1966 and had an 
unverified prior period of service in the United States 
Marine Corps from November 1956 to September 1959.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  In November 1995, the RO issued an administrative 
decision stating that the veteran's involvement in the in-
service shooting death of another serviceman constituted 
willful misconduct.

In January 1998, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  While on guard duty and forgetful that he had loaded 
his weapon no more than a few hours earlier, the veteran 
laced his .45 caliber pistol into the mouth of another 
serviceman and pulled the trigger.  The gun fired, 
resulting in the death of the other serviceman.  

3.  Although the veteran did not intend to injure or kill 
the victim, the probative evidence shows that his actions 
resulting in the shooting death of the other serviceman 
were conscious, deliberate and intentional wrongdoing; 
were known prohibited actions; showed a wanton or reckless 
disregard of the probable consequences of said actions; 
and were not a mere technical violation of police 
regulations or ordinances.

4.  The probative evidence reflects that to the extent 
that the veteran has PTSD, his actions resulting in the 
shooting death of another serviceman are the proximate 
cause of his PTSD.


CONCLUSIONS OF LAW

1.  The veteran's actions resulting in the shooting death 
of another serviceman constituted willful misconduct.  
38 U.S.C.A. §§ 105, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1, 3.102 (2002).

2.  Post-traumatic stress disorder was not incurred or 
aggravated in the line of duty during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.301(a), 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records from the veteran's period of 
service with the United States Marine Corps reflect no 
evidence of a psychiatric disorder and his separation 
examination in August 1959 showed that his mental status 
was normal.

Service medical records from the veteran's period of 
service with the United States Army show a normal 
psychiatric evaluation on the entrance examination and on 
an October 1963 physical examination.  

On the evening of February 10, 1994, while engaged in 
horseplay with another serviceman, J.L.D., the veteran 
placed a loaded weapon in J.L.D.'s mouth, fired the weapon 
and killed J.L.D.  On the night of J.L.D.'s death, the 
veteran was examined prior to being questioned.  He was 
oriented as to time, place, date, and personal identity, 
and his vital signs were normal.  There was no indication 
of bizarre behavior, except that he stated he was confused 
about the events of J.L.D.'s death.  The impression was 
that there was no apparent medical reason for the veteran 
not to be questioned at the present time.

On February 11, 1964, the veteran executed a written 
statement in regard to the shooting of J.L.D. on February 
10, 1994.  The veteran stated that he was on gate duty 
when at about 8:30 PM he and J.L.D. observed a motor 
vehicle stop, apparently discharge someone, and then make 
a U turn and drive away.  The veteran and J.L.D. thought 
that someone was going to enter the barracks illegally so 
they separated and searched for the individual.  When the 
veteran saw traffic approaching the gate, he returned 
there to waive the traffic through.  He then tried to 
locate J.L.D. and called to him.  When J.L.D. did not 
respond, the veteran inserted a magazine with 5 rounds 
into his pistol, thinking that J.L.D. might be in trouble, 
and set out to find him.  After he located J.L.D., they 
returned to the gate.  The veteran stated that after a 
while he and J.L.D. "started horseplay" with their 45s 
(pointing them at each other, quick drawing, cocking the 
hammer, etc.).  After holstering their weapons, the 
veteran redrew his in a quick-draw fashion, placed it in 
J.L.D.'s mouth and pulled the trigger, not realizing that 
the magazine was still in the weapon.  The veteran 
explained that J.L.D. had opened his mouth wide and the 
pistol was actually inside his mouth when it fired.  The 
veteran further stated that they had been involved in 
good-natured horseplay and that he had not intended to 
injure J.L.D.  In response to a question by an 
investigator as to "What was the policy on unit police 
relative to their weapons," the veteran responded that the 
policy was "not to insert the magazine into the weapon 
unless the situation requires the weapon be loaded."  He 
also stated that he had no intention of injuring J.L.D. 
and that prior to the shooting, they had been engaged in 
good-natured horseplay.  According to a statement by 
another serviceman, the incident occurred at approximately 
10:15 PM.  

On February 14, 1964, the veteran was charged with a 
violation of Article 119 of the Uniform Code of Military 
Justice, involuntary manslaughter, in that he did on or 
about February 10, 1964, by culpable negligence unlawfully 
kill J.L.D. by shooting him in the head with a pistol.  
The Government and counsel for the veteran, with the 
express consent of the veteran, stipulated to the facts 
essentially as reported above.  

A copy of the standard operating procedure (SOP) for unit 
police at the time of the shooting reveals that a non-
commissioned officer was supposed to instruct guards that 
they were to draw their weapons only under limited 
circumstances - to apprehend a known dangerous criminal 
and to prevent certain offenses from being committed - and 
that in the above cases, guards would not draw, load or 
fire weapons until all other available means (to include 
clubs) had been exhausted.  The non-commissioned officer 
was supposed to instruct guards that they would not place 
magazines (ammunition clips) in their weapons until a 
final decision on need for use had been determined.  The 
SOP also shows that playing with pistols or other weapons 
was strictly prohibited and that persons playing with a 
weapon, having it out of a holster, or firing 
unnecessarily would be considered to have violated a 
standing order.  

On February 18, 1964, an investigating officer's hearing 
was conducted.  The non-commissioned officer (NCO) on duty 
at the time of the shooting testified that he was in the 
habit of instructing the veteran daily on SOP on when a 
weapon should be loaded and that while he did not remember 
whether he instructed the veteran on the day of the 
shooting, the veteran had been told just about every day 
prior to the shooting.  The NCO stated that to the best of 
his knowledge, the veteran was familiar with the SOP with 
respect to placing ammunition in his weapon, and to the 
best of his knowledge, all unit policemen were required to 
read the entire SOP when joining the unit police.  Report 
of Investigating Officer, Transcript of Testimony, Exhibit 
3.

Service medical records reflect that on February 28, 1964, 
the veteran had mild depression, and on March 13, 1964, a 
change in medication was made due to his upcoming trial.

In March 1964 the veteran offered to enter into a pre-
trial agreement whereby he would plead guilty to the 
charge of involuntary manslaughter involving "culpable 
negligence."  His offer was accepted.  At a March 17, 
1964, general court-marital, the veteran pled, and was 
found, guilty of the charge of involuntary manslaughter.  
It was noted that Article 119 provided that any person 
subject to the code who without intent to kill or inflict 
great bodily harm unlawfully kills a human being by 
culpable negligence is guilty of involuntary manslaughter.  
It was indicated that simple negligence was the absence of 
due care.  It was noted that culpable negligence was more 
than simple negligence; that it was a negligent act or 
omission accompanied by a culpable disregard for the 
foreseeable consequences to others of such act or 
omission; and that it was a gross, reckless, wanton 
disregard for the safety of others.  The veteran was 
sentenced to a bad conduct discharge, forfeiture of all 
pay and allowances, confinement at hard labor for two 
years, and reduction to enlisted grade E-1.  Transcript of 
Proceedings.

In an April 1, 1964, Staff Judge Advocate's (SJA) review, 
it was noted that while this case of involuntary 
manslaughter did not involve criminal intent, there was 
culpable negligence of such a character and magnitude as 
to be a threat to good order and discipline of the Army.  
The SJA noted in part that the veteran had been a good 
soldier, was deeply remorseful and had desired to make a 
career in the Army.  The SJA also noted that the sentence 
adjudged had been in excess of that agreed upon as a 
condition for the veteran's guilty plea.  Thus, the SJA 
recommended that only so much of the sentence that 
provided for a bad conduct discharge, confinement at hard 
labor for one year, forfeiture of $55 pay per month for 
one year and reduction to the grade of E-1 be approved.  
The SJA stated that the discharge, six months of 
confinement at hard labor, and six months of forfeiture of 
pay had to be suspended for one year from the date of 
trial, with the suspended portions automatically remitted 
at the end of that year unless sooner vacated, as per the 
terms of a pre-trial agreement.  A corrected copy of the 
General Court-Martial Order, dated April 1, 1964, reflects 
the sentence as recommended by the SJA.   

A General Court Martial Order dated June 3, 1964, 
suspended the unexecuted portion of the sentence to 
confinement at hard labor, effective June 9, 1964, until 
March 17, 1965, at which time the unexecuted portion of 
the sentence was to be remitted unless vacated sooner.  
The order stated that clemency was granted by the 
Convening Authority in view of the veteran's prior record 
and his conduct in confinement.

On June 4, 1964, a Board of Review at the United States 
Army Judiciary, Office of the Judge Advocate General, 
found that the findings of guilty and sentence as approved 
by proper authority were correct in law and fact and such 
findings were affirmed.

On July 20, 1964, the sentence as it currently stood was 
affirmed.

On December 16, 1964, the unexecuted portion of the 
veteran's sentence was remitted in consideration of 
superior job performance and the honorable completion of a 
military course relating to organizational maintenance of 
field radio equipment, noted as indicative of the 
veteran's desire to advance in the service, and the 
recommendations of the squadron communications officer and 
the troop and squadron commanders.

On a December 1966 separation examination, there were no 
relevant complaints or history noted and psychiatric 
evaluation was normal.

VA medical records reflect that the veteran was 
hospitalized in July 1991 for depression and received 
outpatient treatment for depression through October 1991.  
He underwent a mental status evaluation by a VA social 
worker in May 1993, and reported that in service he 
accidentally shot a good friend.  The Axis I diagnoses 
were PTSD and dysthymia.

In a June 1993 statement, R.H. Thomas, M.D., reported that 
he had treated the veteran since 1989 and that the 
important events in the veteran's life regarding the 
development of his functional incapacity included the 
accidental shooting of a friend.  Dr. Thomas noted that 
the veteran had been receiving counseling for PTSD.
 
The veteran was afforded a VA examination in July 1993.  
He complained of depression and reported that in service, 
he accidentally killed his best friend.  He denied 
reexperiencing that event through nightmares or 
flashbacks.  The diagnoses were recurrent major depression 
and alcohol abuse.

In a November 1994 statement, R. Hilding, M.D., reported 
that he had intermittently treated the veteran since 
September 1988.  Dr. Hilding indicated that the veteran 
was initially treated for major depression and dysthymic 
disorder and that eventually it was determined that he had 
PTSD.  Dr. Hilding noted that the precipitating factor was 
the veteran's killing of his partner in service.

When the veteran was evaluated by a VA social worker in 
March 1995, he reported that since he shot his best friend 
in service, he had been depressed and periodically been 
suicidal, made poor decisions, and at one point, was a 
polysubstance abuser.  The Axis I diagnoses were chronic, 
delayed PTSD and dysthymia.

The veteran had a hearing in April 1995 at the RO before a 
RO hearing officer.  He testified that his in-service 
stressor was shooting his partner on guard duty.  He 
admitted that he was not supposed to have a magazine in 
his pistol at the time of the shooting and should have 
observed safe firearm procedures.  The representative 
argued that the veteran's actions did not constitute 
willful misconduct because willful misconduct required 
malice aforethought and because the veteran had been found 
guilty of involuntary manslaughter and granted clemency.  
April 1995 Transcript.

In September 1995, the service department indicated that 
there was no line-of-duty determination in the veteran's 
service personnel records.

The veteran had another hearing before an RO hearing 
officer in March 1997.  He asserted that willful 
misconduct was not a question in his claim and that it was 
unfair that the question of willful misconduct was first 
raised at the May 1995 hearing without providing him prior 
notice.  March 1997 Transcript.
 
The veteran was afforded a VA examination in April 2002.  
His claims file was reviewed by the examiner.  The veteran 
reported that he had shot a fellow serviceman.  Following 
mental status evaluation, the examiner indicated that for 
purposes of a diagnosis of PTSD, the veteran had a 
traumatic event and noted that although the veteran was 
the shooter, PTSD could be induced by an actual or 
threatened death of self or others.  The veteran was noted 
to meet the PTSD criteria for reexperiencing, arousal, 
duration, and impairment but he did not meet the PTSD 
criteria for avoidance.  Specifically, he only had two of 
the seven criteria for avoidance whereas he needed to have 
at least three out of seven for a diagnosis of PTSD.  The 
examiner noted that the veteran appeared to have some 
symptoms of PTSD, or "partial PTSD," and that there was 
evidence of a chronic mood disorder, most consistent with 
dysthymia.  The Axis I diagnoses included dysthymic 
disorder and partial PTSD. 

Legal Criteria

Willful Misconduct

An injury or disease incurred during active military, 
naval, or air service will be deemed to have been incurred 
in the line of duty unless such injury or disease was a 
result of the person's own willful misconduct.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action.  A service department finding 
that injury, disease or death was not due to misconduct 
will be binding on VA unless it patently inconsistent with 
the facts and the requirements of laws administered by VA.  
Willful misconduct involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  Mere technical 
violation of police regulations or ordinances will not per 
se constitute willful misconduct.  Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).  (During 
the pendency of the appeal, the legal terms malum in se 
and malum prohibitum were removed from the definition of 
willful misconduct because the definition was already 
clear and those Latin terms were unnecessary.  Therefore, 
this change did not result in any substantive changes in 
the definition itself.  See 61 Fed. Reg. 56,626, 56,627 
(Nov. 4, 1996)).  38 U.S.C.A. § 105 establishes a 
presumption in favor of finding in the line of duty.  In 
order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support 
such a finding.  Smith v. Derwinski, 2 Vet. App. 241, 244 
(1992).  Additionally, the element of knowledge of, or 
wanton and reckless disregard of, the probable 
consequences must be specifically addressed.  Myore v. 
Brown, 9 Vet. App. 498, 503-04 (1996).

Service Connection for Post-traumatic Stress Disorder

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty and not 
the result of willful misconduct or the abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where there is a chronic disease shown as such in service 
or within the presumptive period under 38 C.F.R. § 3.307 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b).  This rule does not mean that any 
manifestation in service will permit service connection.  
To show a chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the condition noted during service is not shown to be 
chronic or the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The United States Court of Appeals for Veterans Claims 
("Court") has established the following rules with regard 
to claims addressing the issues of chronicity and 
continuity of symptomatology.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Specifically, a lay person is not competent to provide 
evidence that the observable symptoms are manifestations 
of chronic pathology or diagnosed disability, unless such 
a relationship is one to which a lay person's observation 
is competent.  Id. at 495-97.  With regard to continuity 
of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability 
and the continuity of symptomatology unless such a 
relationship is one to which a lay person's observation is 
competent.  Id. at 497.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  Id.  
(38 C.F.R. § 3.304(f) was amended effective March 7, 2002, 
but only with regard to a PTSD claim based on an in-
service personal assault.  See 67 Fed. Reg. 10,330 (Mar. 
7, 2002).)

With respect to the psychiatric diagnostic criteria, the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), 
indicated that VA adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  In its decision, 
the Court took judicial notice of the effect of the shift 
in diagnostic criteria.  Cohen, 10 Vet. App. at 141.  The 
major effect is this: The criteria have change from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  Id.  Unlike the criteria 
in DSM-III-R, under DSM-IV, there is no longer the 
requirement that the stressor be "outside the range of 
usual human experience" and be "markedly distressing to 
almost anyone."  Id.  DSM-IV provides two requirements as 
to the sufficiency of a stressor: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  Id.  As 
noted in the concurring opinion in Cohen, the sufficiency 
of a stressor is now a clinical determination for the 
examining mental health professional.  Id. at 153 
(Nebeker, C.J., concurring).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000).  The law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  This law also includes 
an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
the VCAA of 2000.  See 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The regulations pertaining to this claim 
merely implement the VCAA of 2000 and do not provide any 
rights other than those provided by the VCAA of 2000.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

Although the RO did not specifically review the veteran's 
claims under the VCAA of 2000 and the new regulations, the 
requirements of the VCAA of 2000 have been satisfied.  
Through the statement of the case, the supplemental 
statements of the case, the January 1998 Board remand, and 
a March 1998 letter, VA informed the veteran of the 
information and medical and lay evidence that was 
necessary to substantiate his claims, and his 
responsibility for providing information and evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically, the November 1995 supplemental statement of 
the case contains the definition of willful misconduct.  
In the January 1998 Board remand, the veteran was advised 
that VA would obtain his complete service personnel 
records and service department records pertaining to his 
court-martial, and the June 2002 supplemental statement of 
the case indicates that such records were obtained.  In a 
March 1996 letter, the RO asked the veteran to identify 
any additional medical providers who evaluated or treated 
him for psychiatric problems and he was advised to 
complete release forms, which were provided, for any 
private medical records he wished VA to obtain.  He was 
also advised that he could submit any additional probative 
evidence and provide further statements in support of his 
claim.  The veteran did not respond to that 
correspondence.  

As stated below, the issue of whether the veteran's 
shooting of a fellow serviceman constituted willful 
misconduct is dispositive on the issue of service 
connection for PTSD.  In light of the above, the veteran 
was notified of the information and evidence necessary to 
support a finding that such actions were not willful 
misconduct and was informed that VA would obtain the 
relevant evidence.  See id.
 
Concerning the hearing officer's duty to assist, for the 
same reasons as noted above with regard to the VCAA of 
2000, the hearing officer's duty under 38 C.F.R. 
§ 3.103(c)(2) has been satisfied.  See Stuckey v. West, 13 
Vet. App. 163 (1999); Costantino v. West, 12 Vet. App. 517 
(1999).

The RO obtained the veteran's service medical records, 
Army service personnel records, and records pertaining to 
his court-martial.  With regard to VA medical records and 
any Social Security Administration (SSA) records, the 
veteran has only alleged one in-service stressor - the in-
service shooting of a fellow serviceman - and, as noted 
below, the issue of whether such a shooting constituted 
willful misconduct is controlling on the issue of service 
connection for PTSD.  Therefore, VA did not have to obtain 
any additional VA medical records or SSA records because 
records pertaining to a current diagnosis of PTSD are not 
relevant to the matter of whether the veteran's only in-
service stressor constituted willful misconduct.  For the 
same reason, VA did not have to obtain any additional 
private medical records regarding a current diagnosis of 
PTSD, and in any event, the veteran did not respond to the 
March 1999 letter requesting him to identify and authorize 
the release of any such records.

With regard to a medical examination or opinion, the 
veteran was afforded two VA examinations, although for 
reasons stated below those examinations were not 
necessary. 






The January 1998 Board remand requested an examination by 
a panel of two board-certified psychiatrists, but the 
April 2002 VA examination was conducted by only one 
psychiatrist.  However, in the remand the Board neglected 
to advise the RO that if it was determined that the 
veteran's only claimed in-service stressor (the shooting 
incident) was still found to constitute willful 
misconduct, the requested examination would not be 
necessary.  Thus, affording an examination by one rather 
than two psychiatrists was harmless error.  The RO has 
substantially complied with the directives of the January 
1998 Board remand and adjudicating the veteran's claim was 
not frustrated by any failure of the RO to adhere to the 
Board's remand order.  See Evans v. West, 12 Vet. App. 22, 
31 (1998); Stegall v. West, 11 Vet. App. 268 (1998).  

Inasmuch as VA has made all reasonable efforts to notify 
and assist the veteran in the development of his claim, 
VA's duties have been fulfilled and the Board may proceed 
to decide the claim without prejudice to the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 
24, 1992).

Willful Misconduct

On February 10, 1964, the veteran placed a .45 caliber 
pistol in the mouth of J.L.D., pulled the trigger, and 
killed him.  The veteran and his representative have 
argued that the shooting was an unintentional accident.  
Purporting to quote the supplemental statement of the case 
of June 20, 2002, the veteran wrote "organic diseases and 
disabilities which are a secondary result of an incident 
of misconduct are not to be considered willful 
misconduct."  However, the veteran has misquoted the 
material in question, which specifically refers to organic 
diseases and disabilities that are "a secondary result of 
the chronic use of alcohol."  Supplemental Statement of 
the Case of June 20, 2002, p. 4., para. 2.  The use of 
alcohol does not come into play in this case. 

The basic facts of the case are that the veteran loaded 
his weapon on the evening of February 10, 1964 while on 
duty as a unit policeman/gate guard and about two hours 
after loading his weapon, engaged in horseplay with his 
buddy J.L.D., placed his pistol in J.L.D.'s mouth and 
pulled the trigger.  The weapon fired and J.L.D. was 
killed.  There is no indication that the veteran 
remembered his weapon was loaded when he shot J.L.D. or 
that he intended to injure or kill him, even though he had 
loaded the pistol no more than a few hours earlier.  Thus, 
the act of placing the pistol in J.L.D.'s mouth and then 
pulling the trigger were neither unintentional nor 
accidental and it could be argued that the veteran should 
have recalled having loaded the pistol no more than a few 
hours earlier.  In any event, this incident can not be 
equated to a weapon that accidentally discharges while 
being properly handled. 

The veteran's representative argued at the April 1995 
hearing that the veteran's actions did not constitute 
willful misconduct because willful misconduct requires 
malice aforethought and because the veteran was found 
guilty of involuntary manslaughter and was granted 
clemency.  In a February 1996 statement, the veteran noted 
that his sentence had been suspended and clemency granted, 
indicating that that he had completed his enlistment, was 
promoted three grades, received an honorable discharge, 
and was recommended for reenlistment.  He suggested that 
these facts showed that the service department determined 
that he did not engage in misconduct and that his actions 
were in the line of duty. 

Regarding "malice aforethought," willful misconduct merely 
requires conscious wrongdoing or a known prohibited 
action.  It does not require intent to harm someone.  
Negligent behavior resulting in someone being harmed can 
be conscious wrongdoing or a known prohibited action.  See 
38 C.F.R. § 3.1(n).  With regard to a service department 
line-of-duty determination, such is generally made in the 
case of injury but it is made in respect to the injured 
person, J.L.D. in this case, not the veteran.  Thus, it is 
not unusual that the veteran's service personnel records 
do not contain a line-of-duty determination and there is 
no evidence that the service department ever made a line-
of-duty determination in respect to the veteran on which 
VA could be bound.  See 38 C.F.R. § 3.1(m)-(n).  

In respect to the argument that involuntary manslaughter 
is not willful misconduct, the record shows that, with the 
advice of counsel, the veteran entered into a pre-trial 
agreement whereby, as agreed, he pled guilty to a charge 
of involuntary manslaughter - the unlawful killing of 
another human being by culpable negligence and without 
intent to kill or inflict great bodily harm.  His plea was 
accepted and he was found guilty and sentenced.  Although 
the sentence was corrected at the recommendation of the 
SJA, the correction was so that it would not exceed the 
sentence limitations of the pre-trial agreement.  On June 
4, 1964, a Board of Review at the United States Army 
Judiciary, Office of the Judge Advocate General found that 
the findings of guilty and sentence as approved by proper 
authority on April 1, 1964, were correct in law and fact 
and such findings were affirmed.  

While simple negligence is the absence of due care, 
culpable negligence is more than simple negligence.  
Culpable negligence is a negligent act or omission 
accompanied by a culpable disregard for the foreseeable 
consequences to others of such act or omission, and is 
negligence showing a gross, reckless, wanton disregard for 
the safety of others.  Accordingly, the veteran's unlawful 
killing of J.L.D. with culpable negligence and without 
intent to kill or inflict great bodily harm could be 
considered willful misconduct.  See id.  As for the 
suspension of the sentence and granting of clemency, 
clemency was granted by the convening authority in 
consideration of all positive and negative evidence.  The 
granting of clemency went to the question of the sentence 
and did not alter the findings of guilt with regard to the 
underlying charge of involuntary manslaughter.  
Additionally, matters such as the veteran's completion of 
his enlistment, promotion, honorable discharge, and 
recommendation for reenlistment are not relevant to the 
question of whether his actions on February 10, 1964, 
constituted willful misconduct.  

The veteran's actions constitute conscious wrongdoing 
because he should not have put a gun in the mouth of 
another human being and pulled the trigger, even though he 
apparently thought the gun was unloaded.  Although he did 
not intend to kill J.L.D., his actions of putting the gun 
in J.L.D.'s mouth and pulling the trigger were deliberate 
and intentional wrongdoing because these actions involved 
a firearm.  At the April 1995 hearing, he admitted that he 
was not supposed to have a magazine in his pistol at the 
time of the shooting and should have observed safe firearm 
procedures.  Given the fact that the weapon was a .45 
caliber pistol, his actions showed a wanton or reckless 
disregard of the probable consequences of said actions.  
See id.

Besides being conscious wrongdoing, these actions were 
also known prohibited actions.  The veteran should not 
have loaded his weapon when J.L.D. did not return because 
there was no evidence of a commission of a serious crime.  
He had been repeatedly told by the NCO on duty about 
unnecessarily loading his weapon, and in his own statement 
given on February 11, 1964, he admitted that he was 
familiar with this policy.  In other words, he committed a 
known prohibited action in loading his weapon in the first 
place, and he should have unloaded immediately when it was 
determined that J.L.D. was not in any danger.  
Additionally, the veteran should not have engaged in 
horseplay with his weapon.  A copy of the SOP, which, 
according to the NCO on duty, the veteran should have read 
prior to joining the unit police, shows that he was not 
supposed to play with his weapon, remove it from the 
holster, and fire it unnecessarily, and such actions would 
be considered a violation of a standing order.  Therefore, 
the veteran engaged in a known prohibited action by 
playing with his weapon, removing it from its holster, 
putting in J.L.D.'s mouth, and pulling the trigger.  These 
actions showed a wanton or reckless disregard of the 
probable consequences of such actions.  Additionally, 
since the SOP pertained to the use of firearms, violating 
the SOP was not a mere technical violation of police 
regulations or ordinances.  See id.

In short, the preponderance of the competent and probative 
evidence shows that the veteran's actions of putting a .45 
caliber pistol, which should not have been loaded, into 
the mouth of J.L.D. and pulling the trigger, which 
resulted in J.L.D.'s death, constituted willful misconduct 
and were not in the line of duty.  38 U.S.C.A. §§ 105, 
5103A, 5107; 38 C.F.R. §§ 3.1, 3.102.



Service Connection for PTSD

Willful misconduct will not be determinative unless it is 
the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n)(3).  Direct service connection may be 
granted only when a disability was incurred in the line of 
duty and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a).  In this case, while 
the veteran had mild depression in late February 1964 
after the shooting, there were no complaints or relevant 
history on the December 1966 separation examination and 
the psychiatric evaluation was normal.  A psychiatric 
disorder was shown again until many years after service.  
The report of the April 2002 VA examination does not 
contain a diagnosis of PTSD.  The examiner indicated that 
the veteran did not meet the requirements for avoidance 
and that he only had "partial PTSD."  However, other 
medical evidence reflects a diagnosis of PTSD.  

To the extent that the veteran even has PTSD, the question 
is whether the veteran's actions resulting in the shooting 
death of J.L.D. are the cause of his PTSD.  The veteran's 
only in-service stressor is the shooting of J.L.D., which 
the April 2002 VA examiner noted was a traumatic event for 
purposes of a diagnosis of PTSD.  In his November 1994 
statement, Dr. Hilding noted that the veteran's PTSD was 
precipitated by the in-service shooting of his partner, 
and the other medical evidence showing a diagnosis of PTSD 
reflects a reporting of the shooting of J.L.D. as a 
stressor.  There is no evidence that the PTSD is due to 
another stressor, much less another in-service stressor.  
Therefore, the preponderance of the competent and 
probative evidence reflects that the proximate cause of 
PTSD, if present, is the veteran's actions that resulted 
in the shooting death of J.L.D.  

Since the veteran's actions resulting in the shooting 
death of J.L.D. constituted willful misconduct, PTSD was 
not incurred or aggravated in the line of duty during the 
veteran's active service, and service connection for PTSD 
is not warranted.  38 U.S.C.A. §§ 105, 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.102, 3.301(a).



ORDER

The veteran's actions that resulted in the death of 
another serviceman constituted willful misconduct and the 
appeal as to this matter is denied.  

Entitlement to service connection for PTSD is denied.  




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

